
	

114 HR 749 : Passenger Rail Reform and Investment Act of 2015
U.S. House of Representatives
2015-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 749
		IN THE SENATE OF THE UNITED STATESMarch 9, 2015Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To reauthorize Federal support for passenger rail programs, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Passenger Rail Reform and Investment Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Authorization of Appropriations
					Sec. 101. Authorization for Amtrak.
					Sec. 102. Authorization for Amtrak Office of the Inspector General.
					Sec. 103. National infrastructure investments.
					Sec. 104. Northeast Corridor.
					Title II—Amtrak Reform
					Sec. 201. Amtrak planning and grant process.
					Sec. 202. Five-year capital and operating plan.
					Sec. 203. State-supported routes.
					Sec. 204. Route and service planning decisions.
					Sec. 205. Competition.
					Sec. 206. Food and beverage reform.
					Sec. 207. Right-of-way leveraging.
					Sec. 208. Station development.
					Sec. 209. Amtrak debt.
					Sec. 210. Amtrak pilot program for passengers transporting domesticated cats and dogs.
					Sec. 211. Amtrak boarding procedures.
					Title III—Intercity Passenger Rail Policy
					Sec. 301. Federal-State partnership for Northeast Corridor development and improvement.
					Sec. 302. RRIF improvements.
					Sec. 303. NEC fast forward.
					Sec. 304. Large capital project requirements.
					Sec. 305. Small business participation study.
					Sec. 306. Gulf Coast rail service working group.
					Sec. 307. Miscellaneous.
					Sec. 308. Northeast Corridor express service.
					Title IV—Project Delivery
					Sec. 401. Project delivery rulemaking.
					Sec. 402. Historic preservation of railroads.
					Title V—Miscellaneous
					Sec. 501. Definition.
					Sec. 502. Title 49 definitions.
					Sec. 503. State action plans.
					Sec. 504. Quiet zone report.
				
			IAuthorization of Appropriations
			101.Authorization for Amtrak
 (a)Northeast corridor improvement fundThere are authorized to be appropriated to the Secretary for the use of Amtrak for deposit into the Northeast Corridor Improvement Fund account established under section 24319(a)(1) of title 49, United States Code (as added by section 201 of this Act), the following amounts:
 (1)For fiscal year 2016, $439,000,000. (2)For fiscal year 2017, $464,000,000.
 (3)For fiscal year 2018, $480,000,000. (4)For fiscal year 2019, $498,000,000.
 (b)National networkThere are authorized to be appropriated to the Secretary for the use of Amtrak for deposit into the National Network account established under section 24319(a)(2) of title 49, United States Code (as added by section 201 of this Act), the following amounts:
 (1)For fiscal year 2016, $973,000,000. (2)For fiscal year 2017, $974,000,000.
 (3)For fiscal year 2018, $985,000,000. (4)For fiscal year 2019, $997,000,000.
 (c)Project management oversightThe Secretary may withhold up to $2,000,000 of the amount appropriated pursuant to subsection (a), and up to $2,000,000 of the amount appropriated pursuant to subsection (b), for the costs of management oversight of Amtrak.
 102.Authorization for Amtrak Office of the Inspector GeneralThere are authorized to be appropriated to the Secretary for the Office of the Inspector General of Amtrak the following amounts:
 (1)For fiscal year 2016, $23,000,000. (2)For fiscal year 2017, $24,000,000.
 (3)For fiscal year 2018, $24,000,000. (4)For fiscal year 2019, $25,000,000.
				103.National infrastructure investments
 (a)In generalThere are authorized to be appropriated to the Secretary for capital grants under chapter 244 of title 49, United States Code, and section 20154 of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $300,000,000. (2)For fiscal year 2017, $300,000,000.
 (3)For fiscal year 2018, $300,000,000. (4)For fiscal year 2019, $300,000,000.
 (b)Federal-State partnership for Northeast Corridor development and improvementOf the amounts authorized to be appropriated under subsection (a), 50 percent for each fiscal year shall be available for carrying out section 24407 of title 49, United States Code, as added by section 301 of this Act.
 (c)Project management oversightThe Secretary may withhold up to ½ of 1 percent of amounts appropriated pursuant to chapter 244 of title 49, United States Code, for the costs of project management oversight of capital projects carried out pursuant to such chapter.
 104.Northeast CorridorFor purposes of this title, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the District of Columbia, and facilities and services used to operate and maintain that line.
			IIAmtrak Reform
			201.Amtrak planning and grant process
				(a)Requirements and procedures
 (1)AmendmentChapter 243 of title 49, United States Code, is amended by adding at the end the following new sections:  24317.Costs and revenues (a)In generalNot later than 60 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, Amtrak shall establish and maintain internal controls to ensure Amtrak’s costs and revenues are allocated to either the Northeast Corridor or the National Network, including proportional shares of common and fixed costs.
 (b)DefinitionFor purposes of this chapter, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the District of Columbia, and facilities and services used to operate and maintain that line.
								24318.Grant process
 (a)Procedures for grant requestsNot later than 30 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary of Transportation shall establish and transmit to the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate substantive and procedural requirements, including schedules, for grant requests under this section.
 (b)Grant requestsAmtrak shall transmit grant requests for Federal funds to be appropriated to the Secretary for the use of Amtrak to—
 (1)the Secretary; and (2)the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate.
 (c)ContentsA grant request under subsection (b) shall— (1)provide a detailed financial analysis for the upcoming fiscal year for the Northeast Corridor, State-supported routes, and long-distance routes, including projections for the items listed in 24320(c)(1), as applicable, in comparison to prior fiscal year projections;
 (2)include a description of the work to be funded, along with cost estimates and an estimated timetable for completion of the projects covered by the request;
 (3)include an assessment of the continuing financial stability of Amtrak; (4)be displayed on Amtrak’s website within a reasonable timeframe following its submission to the entities described in subsection (b); and
 (5)be in similar format and substance to those submitted by executive agencies of the Federal Government.
									(d)Review and approval
 (1)Thirty-day approval processThe Secretary shall complete the review of a grant request and approve or disapprove the request not later than 30 days after the date on which Amtrak submits the grant request. If the Secretary disapproves the request or determines that the request is incomplete or deficient, the Secretary shall include the reason for disapproval or the incomplete items or deficiencies in a notice to Amtrak.
 (2)Fifteen-day modification periodNot later than 15 days after receiving notification from the Secretary under paragraph (1), Amtrak shall submit a modified request for the Secretary’s review.
 (3)Revised requestsNot later than 15 days after receiving a modified request from Amtrak, the Secretary shall either approve the modified request, or, if the Secretary finds that the request is still incomplete or deficient, the Secretary shall identify in writing to the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate the remaining deficiencies and recommend a process for resolving the outstanding portions of the request.
									(e)Payment to Amtrak
 (1)In generalExcept as provided in paragraph (2), in each fiscal year for which amounts are authorized to be appropriated, amounts appropriated shall be paid to Amtrak as follows:
 (A)50 percent on October 1. (B)25 percent on January 1.
 (C)25 percent on April 1. (2)ExceptionThe Secretary may make a payment to Amtrak of appropriated funds more frequently than once every 90 days if Amtrak, for good cause, requests more frequent payment before a 90-day period ends.
 (f)Availability of amounts and early appropriationsAmounts appropriated to the Secretary for the use of Amtrak shall remain available until expended. Amounts for capital acquisitions and improvements may be appropriated for a fiscal year before the fiscal year in which the amounts will be obligated.
 (g)Limitations on useAmounts appropriated to the Secretary for the use of Amtrak may not be used to subsidize operating losses of commuter rail passenger or rail freight transportation.
								24319.Accounts
 (a)Establishment of accountsAmtrak shall establish— (1)a Northeast Corridor Improvement Fund account; and
 (2)a National Network account. (b)Northeast corridor improvement fund account (1)DepositsAmtrak shall deposit in the Northeast Corridor Improvement Fund account established under subsection (a)(1)—
 (A)grant funds appropriated for the Northeast Corridor Improvement Fund pursuant to section 101(a) of the Passenger Rail Reform and Investment Act of 2015 or any subsequent Act;
 (B)compensation received from commuter rail passenger transportation on the Northeast Corridor provided to Amtrak pursuant to section 24905(c); and
 (C)any operating surplus of the Northeast Corridor, as allocated pursuant to section 24317. (2)Use of northeast corridor improvement fund accountExcept as provided in subsection (d), amounts deposited in the Northeast Corridor Improvement Fund account shall be made available for the use of Amtrak for—
 (A)capital projects described in section 24401(2) (A) or (B) to bring the Northeast Corridor to a state-of-good-repair, including projects described in section 24911(a)(2)(E)(i)(I);
 (B)capital projects intended to increase corridor capacity, improve service reliability, and reduce travel time for rail users on the Northeast Corridor, including projects described in subclauses (II) and (III) of section 24911(a)(2)(E)(i), consistent with the planning process established under section 24911; and
 (C)retirement of principal and payment of interest on loans for capital equipment, or capital leases, attributable to the Northeast Corridor.
										(c)National network account
 (1)DepositsAmtrak shall deposit in the account established under subsection (a)(2)— (A)grant funds appropriated for the National Network pursuant to section 101(b) of the Passenger Rail Reform and Investment Act of 2015, or any subsequent Act;
 (B)compensation received from States provided to Amtrak pursuant to section 209 of the Passenger Rail Investment and Improvement Act of 2008 (42 U.S.C. 24101 note); and
 (C)any operating surplus from the National Network, as allocated pursuant to section 24317. (2)Use of national network accountExcept as provided in subsection (d), amounts deposited in the National Network account shall be made available for the use of Amtrak for capital expenses and operating costs of the National Network and retirement of principal and payment of interest on loans for capital equipment, or capital leases, attributable to the National Network.
									(d)Transfer authority
 (1)AuthorityAmtrak may transfer any funds appropriated pursuant to the Passenger Rail Reform and Investment Act of 2015 or any other Act, or any surplus generated by operations, between the Northeast Corridor Improvement Fund and National Network accounts upon the expiration of 60 days after Amtrak has notified the Amtrak Board of Directors of such transfer.
 (2)ReportNot later than 30 days after the Amtrak Board of Directors receives notification from Amtrak under paragraph (1), the Board shall transmit a report to the Secretary, the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives, and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate, that includes—
 (A)the amount of the transfer; and (B)a detailed explanation of the reason for the transfer, including effects on Amtrak services if no transfer were made.
										(e)Letters of intent
 (1)RequirementThe Secretary shall issue a letter of intent to Amtrak announcing an intention to obligate, for a major capital project described in subclauses (II) and (III) of section 24911(a)(2)(E)(i), an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the project.
 (2)Notice to congressAt least 30 days before issuing a letter under paragraph (1), the Secretary shall notify in writing the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives, and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate, of the proposed letter. The Secretary shall include with the notification a copy of the proposed letter, the criteria used for selecting the project for a grant award, and a description of how the project meets criteria of this section.
 (3)Contingent nature of obligation or commitmentAn obligation or administrative commitment may be made only when amounts are appropriated. The letter of intent shall state that the contingent commitment is not an obligation of the Federal Government, and is subject to the availability of appropriations under Federal law and to Federal laws in force or enacted after the date of the contingent commitment.
 (f)Rolling stock purchasesPrior to entering into contracts in excess of $100,000,000 for rolling stock procurements, Amtrak shall submit a business case analysis to the Secretary, the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives, and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate, on the utility of such purchase. This analysis shall—
 (1)include a cost and benefit comparison that describes the total lifecycle costs and the anticipated benefits related to revenue, operational efficiency, reliability, and other factors;
 (2)set forth the total payments by fiscal year; (3)identify the specific source and amounts of funding for each payment, including Federal funds, State funds, Amtrak profits, Federal, State, or private loans or loan guarantees, and other funding;
 (4)include whether any payment under the contract will increase Amtrak’s grant request, as required under section 24318, in that particular fiscal year; and
 (5)describe how Amtrak will adjust the procurement if future funding is not available.. (2)Table of sections amendmentThe table of sections for chapter 243 of title 49, United States Code, is amended by adding at the end the following new items:
						
							
								24317. Costs and revenues.
								24318. Grant process.
								24319. Accounts..
					(b)Northeast Corridor planning
 (1)AmendmentChapter 249 of title 49, United States Code, is amended by adding at the end the following new section:  24911.Northeast Corridor planning (a)Northeast corridor capital investment plan (1)RequirementNot later than 12 months after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, and annually thereafter, the Northeast Corridor Infrastructure and Operations Advisory Commission established under section 24905 (referred to in this section as the Commission) shall develop a capital investment plan for the Northeast Corridor main line between Boston, Massachusetts, and the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, and facilities and services used to operate and maintain those lines.
 (2)ContentsEach such plan shall— (A)be developed to establish a coordinated approach to capital spending on the Northeast Corridor;
 (B)cover a period of 5 fiscal years, beginning with the first fiscal year after the date of the plan; (C)notwithstanding section 24902(b), prioritize projects and investments along the Northeast Corridor based on—
 (i)the anticipated benefits and costs of projects; (ii)the anticipated Federal and non-Federal funding available; and
 (iii)the information contained in the Northeast Corridor asset management plans required under subsection (b), once available;
 (D)ensure coordination and optimization across the entire Northeast Corridor and among the various owners and users;
 (E)include a financial plan for the investment period that— (i)categorizes each capital project as being primarily associated with—
 (I)normalized capital replacement; (II)replacement, rehabilitation, or repair of Northeast Corridor infrastructure assets, including tunnels, bridges, stations, and other assets; or
 (III)improvement of train performance on the Northeast Corridor, including reduced trip times, increased train frequencies, higher operating speeds, and other improvements;
 (ii)identifies the anticipated funding source and financing method for each capital project described in subclauses (II) and (III) of clause (i);
 (iii)describes the anticipated outcomes of each project, including— (I)an assessment of the potential effect on passenger accessibility, operations, safety, reliability, and resiliency, and on the ability of infrastructure owners and operators to meet regulatory requirements should the project not be funded; and
 (II)an assessment of the benefits and costs; (iv)identifies the extent to which the capital assets are or will be jointly used by intercity passenger rail service and other users, and the proportionate share of that joint usage; and
 (v)for projects that are expected to be fully or partially funded through Federal financial assistance, identifies the most appropriate public agency or entity to receive those funds and implement each capital project.
 (3)Additional contentsAny plan developed under paragraph (1) after the publication by the Secretary of Transportation of the Northeast Corridor service development plan shall also—
 (A)be developed to identify, prioritize, and phase the implementation of projects necessary to achieve the goals and findings contained in such Northeast Corridor service development plan;
 (B)allow for flexibility to change prioritization and programs based upon the availability of Federal and non-Federal funding;
 (C)inform the Secretary in developing recommendations for Congress on Federal funding needs for the Northeast Corridor and any corresponding Federal investments in the respective capital programs for Northeast Corridor infrastructure owners and users; and
 (D)capture the network-level anticipated outcomes associated with plan implementation, including the anticipated effect on passenger accessibility, operations, safety, reliability, and resiliency.
										(b)Northeast corridor asset management plans
 (1)ContentsAmtrak, and States and public transportation entities that own infrastructure that supports or provides for intercity rail passenger transportation on the Northeast Corridor, shall develop and update as necessary Northeast Corridor asset management plans for the Northeast Corridor main line between Boston, Massachusetts, and the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, and facilities and services used to operate and maintain those lines, that—
 (A)are consistent with the Federal Transit Administration process, as authorized under section 5326, when implemented; and
 (B)include, at a minimum— (i)an inventory of all capital assets owned by the developer of the plan;
 (ii)an assessment of the condition of each of those assets; (iii)a description of how the condition of each asset has changed since the previous iteration of the plan; and
 (iv)a description of the necessary resources and processes for bringing or maintaining those assets in a state-of-good repair, including decision support tools and investment prioritization methodologies.
 (2)Transmittal to CommissionNot later than 12 months after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, each entity described in paragraph (1) shall transmit to the Commission a plan developed under paragraph (1). Any updates to such plan shall also be transmitted to the Commission.
 (c)Northeast corridor service development plan updatesThe Commission shall, at least once every 10 years, update the Northeast Corridor service development plan..
 (2)Table of sections amendmentThe table of sections for chapter 249 of title 49, United States Code, is amended by adding at the end the following new item:   24911. Northeast Corridor planning.. (c)RepealsThe following provisions are repealed:
 (1)Sections 206 and 211 of the Passenger Rail Investment and Improvement Act of 2008, and the items relating thereto in the table of contents of such Act.
 (2)Section 24104 of title 49, United States Code, and the item relating thereto in the table of sections for chapter 241 of such title.
					202.Five-year capital and operating plan
 (a)AmendmentChapter 243 of title 49, United States Code, is further amended by adding at the end the following new section:
					
						24320.Five-year capital and operating plan
 (a)PlanNot later than 60 days after the date of enactment of an Act appropriating funds pursuant to section 101 of the Passenger Rail Reform and Investment Act of 2015, or any subsequent authorization of appropriations for the same purposes, the Amtrak Board of Directors shall prepare and transmit to the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate a 5-year capital and operating plan for the Northeast Corridor and National Network.
 (b)ConsultationEach such plan shall be prepared in consultation with— (1)the Federal Railroad Administration;
 (2)the Northeast Corridor Infrastructure and Operations Advisory Commission, with respect to the Northeast Corridor; and
 (3)the requisite States, with respect to the National Network. (c)ContentsA plan prepared under this section shall—
 (1)for each of the Northeast Corridor and the National Network, include— (A)projected revenues and expenditures for the Northeast Corridor, State-supported routes, long-distance routes, and corporate development, including Federal and non-Federal funding sources;
 (B)projected ridership levels for the Northeast Corridor, State-supported routes, and long-distance routes;
 (C)projected capital and operational funding requirements necessary to maintain passenger service in order to accommodate predicted ridership levels and predicted sources of Federal and non-Federal funding;
 (D)projected capital and operating requirements, ridership, revenue, and expenditures for new passenger service operations or service expansions;
 (E)an assessment of the continuing financial stability of Amtrak, as indicated by factors including anticipated Federal funding of capital and operating costs, Amtrak's ability to efficiently recruit, retain, and manage its workforce, and Amtrak's ability to effectively provide passenger rail service;
 (F)estimates of long-term and short-term debt and associated principal and interest payments (both current and anticipated);
 (G)annual cash flow forecasts; (H)a statement describing methods of estimation and significant assumptions;
 (I)specific measures that demonstrate measurable improvement year over year in the financial results of Amtrak's operations;
 (J)prior fiscal year and projected— (i)operating ratio, cash operating loss, and cash operating loss per passenger on a route, business line, and corporate basis;
 (ii)specific costs and savings estimates resulting from reform initiatives; (iii)productivity statistics on a route, business line, and corporate basis; and
 (iv)equipment reliability statistics; (K)capital and operating expenditures for anticipated security needs; and
 (L)a prioritization of capital expenditures by business line; and (2)reflect the Northeast Corridor planning, as applicable, and grant processes established under sections 24911 and 24318.
								(d)Conformance to authorized funding levels
 (1)In generalExcept as provided in paragraph (2), any financial projection for a fiscal year that is included in a plan prepared under this section shall be based on the amount of dedicated funding for such fiscal year.
 (2)Absence of appropriationIn the absence of an appropriation of funds for such fiscal year, the projection shall be based on the amount of funds authorized by law to be appropriated for that fiscal year, plus other dedicated funding.
 (3)Dedicated funding definedIn this subsection, the term dedicated funding means any amounts appropriated for a fiscal year and any other funding sources, including revenues and other ancillary funding streams, for the Northeast Corridor or the National Network.
 (e)Standards To promote financial stabilityIn preparing a plan under this section, the Board shall apply sound budgetary practices, including reducing costs and other expenditures, improving productivity, increasing revenues, or combinations of such practices.
 (f)UpdatesAmtrak shall provide monthly reports for the current fiscal year in electronic format to the Secretary and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate regarding the items described in subsection (c)(1), which shall include a description of the work completed to date, any differences from projections, and the reasons for such differences..
 (b)Table of sections amendmentThe table of sections for such chapter 243 is amended by adding at the end the following new item:   24320. Five-year capital and operating plan.. (c)RepealSection 204 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note), and the item relating thereto in the table of contents of such Act, are repealed.
				203.State-supported routes
 (a)AmendmentChapter 247 of title 49, United States Code, is amended by adding at the end the following new section:  24712.State-supported routes (a)State-Supported route advisory committee (1)EstablishmentNot later than 90 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary of Transportation shall establish a State-Supported Route Advisory Committee to promote mutual cooperation and planning pertaining to the rail operations and related activities of trains operated on State-supported routes and to further implement section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
 (2)MembershipThe Committee shall consist of representatives of— (A)Amtrak;
 (B)the Department of Transportation, including the Federal Railroad Administration; and (C)seven States that sponsor State-supported routes, selected by the Administrator of the Federal Railroad Administration on the basis of appropriate expertise and geographic balance, and in a manner that ensures that all appropriate States are represented periodically on the Committee.
 (3)Distribution of membershipThe membership belonging to any of the groups described in each individual subparagraph of paragraph (2) shall not constitute a majority of the Committee’s memberships.
 (4)Meetings; rules and proceduresThe Committee shall establish a schedule and location for convening meetings, but shall meet no less than 2 times every fiscal year. The Committee shall develop rules and procedures to govern the Committee’s proceedings.
								(b)Cost, service, and ridership forecasts
 (1)In generalNot later than January 31, 2016, and annually thereafter, Amtrak shall transmit to each State that sponsors a State-supported route, and to the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate—
 (A)a final statement of costs, revenues, ridership, and other information determined appropriate by the Committee established under subsection (a), pertaining to each such route for the prior fiscal year; and
 (B)a cost, service, and ridership forecast for each such route for the upcoming fiscal year, developed pursuant to the methodology established under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
 (2)ExceptionThe Committee may establish a different deadline than is required under paragraph (1) for submission of final financial statements and cost, service, and ridership forecasts.
 (3)Quarterly updatesBeginning in 2016, and each year thereafter, Amtrak shall transmit to each State that sponsors a State-supported route quarterly updates of the cost, service, and ridership forecast described in paragraph (1)(B) to enable States to pace costs against State budgets, plan effectively, and address unexpected changes in costs in a timely manner, on the following dates:
 (A)April 30, for the period encompassing January through March of such year. (B)July 31, for the period encompassing April through June of such year.
 (C)October 31, for the period encompassing July through September of such year. (c)InvoicesNot later than February 15, 2016, and monthly thereafter, Amtrak shall provide to each State that sponsors a State-supported route a monthly invoice of the cost of operating such route, including fixed costs and third-party costs.
							(d)Dispute resolution
 (1)Request for expedited resolutionIf a dispute arises with respect to a forecast developed under subsection (b), an invoice developed under subsection (c), or the terms of a contract for operation of a State-supported route negotiated between Amtrak and a State that sponsors the route, either Amtrak or the State may request that the Surface Transportation Board conduct expedited dispute resolution under this subsection.
 (2)ProceduresThe Surface Transportation Board shall establish procedures for expedited resolution of disputes brought before it under this subsection.
 (3)Binding effectThe decision of the Surface Transportation Board under this subsection shall be binding on the parties to the dispute.
 (e)FRA assistanceThe Federal Railroad Administration may provide assistance to the parties in the course of negotiations for a contract for operation of a State-supported route.
 (f)Performance metricsIn negotiating a contract for operation of a State-supported route, Amtrak and the State or States that sponsor the route shall consider including provisions that provide penalties and incentives for performance based on metrics that take into account only those factors within the control of Amtrak or the State or States.
 (g)Definition of StateIn this section, the term State means each of the 50 States and the District of Columbia.. (b)Table of sections amendmentThe table of sections for such chapter 247 is amended by adding at the end the following new item:
					
						
							24712. State-supported routes..
 204.Route and service planning decisionsSection 208 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended to read as follows:  208.Methodologies for Amtrak route and service planning decisions (a)Methodology developmentNot later than 180 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, as a condition of receiving a grant under section 101 of such Act, Amtrak shall obtain the services of an independent entity to develop and recommend objective methodologies for Amtrak to use in determining what intercity rail passenger transportation routes and services it should provide, including the establishment of new routes, the elimination of existing routes, and the contraction or expansion of services or frequencies over such routes.
 (b)ConsiderationsAmtrak shall require the entity, in developing the methodologies described in subsection (a), to consider—
 (1)the current and expected performance and service quality of intercity rail passenger transportation operations, including cost recovery, on-time performance, ridership, on-board services, stations, facilities, equipment, and other services;
 (2)connectivity of a route with other routes; (3)the transportation needs of communities and populations that are not well served by intercity rail passenger transportation service or by other forms of intercity transportation;
 (4)the methodologies of Amtrak and major intercity rail passenger transportation service providers in other countries for determining intercity passenger rail routes and services;
 (5)the views of States, rail carriers that own infrastructure over which Amtrak operates, Amtrak employee representatives, and other interested parties; and
 (6)the funding levels that will be available under authorization levels that have been enacted into law.
 (c)RecommendationsNot later than 1 year after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, Amtrak shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate the recommendations developed by the entity pursuant to subsection (a).
 (d)Consideration of recommendationsNot later than 90 days after transmitting the recommendations pursuant to subsection (c), the Amtrak Board of Directors shall consider the adoption of the recommendations and transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing an explanation of any reasons for adopting or not adopting the recommendations..
			205.Competition
 (a)AmendmentSection 24711 of title 49, United States Code, is amended to read as follows:  24711.Alternate passenger rail service pilot program (a)In generalNot later than 1 year after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Federal Railroad Administration shall complete a rulemaking proceeding to develop a pilot program that—
 (1)permits a rail carrier or rail carriers that own infrastructure over which Amtrak operates a passenger rail service route described in subparagraph (B), (C), or (D) of section 24102(7) or in section 24702(a) to petition the Federal Railroad Administration to be considered as a passenger rail service provider over that route in lieu of Amtrak for an operations period of 5 years;
 (2)requires the Federal Railroad Administration to notify Amtrak within 30 days after receiving a petition under paragraph (1) and establish a deadline by which both the petitioner and Amtrak would be required to submit a bid to provide passenger rail service over the route to which the petition relates;
 (3)requires that each bid describe how the bidder would operate the route, what Amtrak passenger equipment would be needed, if any, and what sources of non-Federal funding the bidder would use, including any State subsidy, among other things;
 (4)requires the Federal Railroad Administration to execute a contract within a specified, limited time after the deadline established under paragraph (2) and award to the winning bidder—
 (A)the right and obligation to provide passenger rail service over that route subject to such performance standards as the Federal Railroad Administration may require; and
 (B)an operating subsidy— (i)for the first year at a level not in excess of 90 percent of the level in effect for that specific route during the fiscal year preceding the fiscal year in which the petition was received, adjusted for inflation; and
 (ii)for any subsequent years at the level calculated under clause (i), adjusted for inflation; and (5)requires that each bid contain a staffing plan describing the number of employees needed to operate the service, the job assignments and requirements, and the terms of work for prospective and current employees of the bidder for the service outlined in the bid, and that such staffing plan be made available by the winning bidder to the public after the bid award.
 (b)Route limitationsThe Federal Railroad Administration may not make the program available with respect to more than two Amtrak intercity passenger rail routes.
 (c)Performance standards; access to facilities; employeesIf the Federal Railroad Administration awards the right and obligation to provide passenger rail service over a route under this section to a rail carrier or rail carriers—
 (1)it shall execute a contract with the rail carrier or rail carriers for rail passenger operations on that route that conditions the operating and subsidy rights on—
 (A)the service provider continuing to provide passenger rail service on the route that is no less frequent, nor over a shorter distance, than Amtrak provided on that route before the award; and
 (B)the service provider’s compliance with the standards established under subsection (a)(4)(A), and such additional performance standards as the Administration may establish;
 (2)it shall, if the award is made to a rail carrier other than Amtrak, require Amtrak to provide access to its reservation system, stations, and facilities directly related to operations to any rail carrier or rail carriers awarded a contract under this section, in accordance with subsection (d), necessary to carry out the purposes of this section;
 (3)an employee of any person used by such rail carrier or rail carriers in the operation of a route under this section shall be considered an employee of that carrier or carriers and subject to the applicable Federal laws and regulations governing similar crafts or classes of employees of Amtrak, including provisions under section 121 of the Amtrak Reform and Accountability Act of 1997 (49 U.S.C. 4312 note) relating to employees that provide food and beverage service; and
 (4)the winning bidder shall provide hiring preference to qualified Amtrak employees displaced by the award of the bid, consistent with the staffing plan submitted by the bidder, and shall be subject to the grant conditions under section 24405 of this title.
 (d)DisputesIf Amtrak and the rail carrier or rail carriers awarded a route under this section cannot agree upon terms to carry out subsection (c)(2), and the Surface Transportation Board finds that access to Amtrak’s facilities or equipment, or the provision of services by Amtrak, is necessary to carry out subsection (c)(2) and that the operation of Amtrak’s other services will not be impaired thereby, the Surface Transportation Board shall, within 120 days after submission of the dispute, issue an order that the facilities and equipment be made available, and that services be provided, by Amtrak, and shall determine reasonable compensation, liability, and other terms for use of the facilities and equipment and provision of the services.
 (e)Cessation of serviceIf a rail carrier or rail carriers awarded a route under this section cease to operate the service or fail to fulfill their obligations under the contract required under subsection (c), the Federal Railroad Administration, in collaboration with the Surface Transportation Board, shall take any necessary action consistent with this title to enforce the contract and ensure the continued provision of service, including the installment of an interim service provider and rebidding the contract to operate the service. The entity providing service shall either be Amtrak or a rail carrier defined in subsection (a)(1).
 (f)Adequate resourcesBefore taking any action allowed under this section, the Secretary shall certify that the Federal Railroad Administration has sufficient resources appropriated under section 101(b) of Passenger Rail Reform and Investment Act of 2015, or any subsequent appropriation, for that purpose that are adequate to undertake the program established under this section.
 (g)Budget authorityThe Secretary of Transportation may provide to a winning bidder selected under this section appropriations authorized under sections 101(b) of the Passenger Rail Reform and Investment Act of 2015, or any subsequent appropriation for the same purposes, necessary to cover the operating subsidy described in subsection (a)(4)(B)..
 (b)ReportNot later than 1 year after the conclusion of the pilot program established under the amendment made by subsection (a), the Federal Railroad Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results on the pilot program established under section 24711 of title 49 United States Code, and any recommendations for further action.
				206.Food and beverage reform
 (a)AmendmentChapter 243 of title 49, United States Code, is further amended by adding at the end the following new section:
					
						24321.Food and beverage reform
 (a)PlanNot later than 90 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, Amtrak shall develop and begin implementing a plan to eliminate, within 5 years of such date of enactment, the operating loss associated with providing food and beverage service on board Amtrak trains.
 (b)ConsiderationsIn developing and implementing the plan, Amtrak shall consider a combination of cost management and revenue generation initiatives, including—
 (1)scheduling optimization; (2)on-board logistics;
 (3)product development and supply chain efficiency; (4)training, awards, and accountability;
 (5)technology enhancements and process improvements; and (6)ticket revenue allocation.
 (c)Savings clauseAmtrak shall ensure that no Amtrak employee holding a position as of the date of enactment of the Passenger Rail Reform and Investment Act of 2015 is involuntarily separated because of— (1)the development and implementation of the plan required under subsection (a); or
 (2)any other action taken by Amtrak to implement this section. (d)No Federal funding for operating lossesBeginning on the date that is 5 years after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, no Federal funds may be used to cover any operating loss associated with providing food and beverage service on a route operated by Amtrak or an alternative passenger rail service provider that operates a route in lieu of Amtrak pursuant to section 24711.
 (e)ReportNot later than 120 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, and annually thereafter for 5 years, Amtrak shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the plan developed pursuant to subsection (a) and a description of progress in the implementation of the plan..
 (b)Conforming amendmentThe table of sections for chapter 243 of title 49, United States Code, is amended by adding at the end the following new item:   24321. Food and beverage reform.. 207.Right-of-way leveraging (a)Request for proposalsNot later than 180 days after the date of enactment of this Act, Amtrak shall issue a Request for Proposals seeking private sector persons or entities to utilize Amtrak-owned right-of-way for telecommunications systems, energy distribution systems, and other activities considered appropriate by Amtrak. The Request for Proposals shall provide sufficient information on Amtrak’s right-of-way real estate assets to enable respondents to propose an arrangement that will monetize such assets through revenue sharing agreements with Amtrak.
 (b)Consideration of proposalsNot later than 1 year after the date of enactment of this Act, the Amtrak Board of Directors shall review and consider each proposal submitted pursuant to subsection (a). Amtrak may enter into such agreements as are necessary to implement any such proposal or proposals.
 (c)Report to CongressNot later than 18 months after the date of enactment of this Act, Amtrak shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the Request for Proposals required by this section, including summary information of any proposals submitted to Amtrak and any proposals accepted by the Amtrak Board of Directors.
				208.Station development
 (a)Report on development optionsNot later than 1 year after the date of enactment of this Act, Amtrak shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on options to enhance development around Amtrak stations, including—
 (1)strengthening multimodal connections, including intercity buses; (2)options for capturing development-related revenue streams; and
 (3)other opportunities to better leverage station assets. (b)Proposals (1)Request for proposalsNot later than 18 months after the date of enactment of this Act, Amtrak shall issue a Request for Proposals seeking persons or entities, including small business concerns owned and controlled by socially and economically disadvantaged individuals, to carry out the options identified under subsection (a).
 (2)Consideration of proposalsNot later than 24 months after the date of enactment of this Act, the Amtrak Board of Directors shall review and consider each proposal submitted pursuant to paragraph (1). Amtrak may enter into such agreements as are necessary to implement any such proposal or proposals.
 (c)Report to CongressNot later than 30 months after the date of enactment of this Act, Amtrak shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the Request for Proposals required by this section, including summary information of any proposals submitted to Amtrak and any proposals accepted by the Amtrak Board of Directors.
 (d)DefinitionsIn this section, the terms small business concern and socially and economically disadvantaged individual have the meanings given such terms in section 305(c). 209.Amtrak debtSection 205 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended—
 (1)in subsection (a), by inserting , to the extent provided in advance in appropriations Acts after Amtrak’s indebtedness; (2)by striking as of the date of enactment of this Act each place it appears;
 (3)in subsection (a), by striking the second sentence; (4)in subsection (b), by striking The Secretary of the Treasury, in consultation and inserting To the extent amounts are provided in advance in appropriations Acts, the Secretary of the Treasury, in consultation;
 (5)in subsection (d), by inserting , to the extent provided in advance in appropriations Acts after as appropriate; (6)in subsection (e)(1), by striking by section 102 of this division; and
 (7)in subsection (e)(2), by striking by section 102 and inserting for Amtrak. 210.Amtrak pilot program for passengers transporting domesticated cats and dogs (a)In generalNot later than 1 year after the date of enactment of this Act, Amtrak shall develop a pilot program that allows passengers to transport domesticated cats or dogs on certain trains operated by Amtrak.
 (b)Pet policyIn developing the pilot program required under subsection (a), Amtrak shall— (1)in the case of a passenger train that is comprised of more than one car, designate, where feasible, at least one car in which a ticketed passenger may transport a domesticated cat or dog in the same manner as carry-on baggage if—
 (A)the cat or dog is contained in a pet kennel; (B)the pet kennel is stowed in accordance with Amtrak size requirements for carriage of carry-on baggage;
 (C)the passenger is traveling on a train operating on a route described in subparagraph (A), (B), or (D) of section 24102(7) of title 49, United States Code; and
 (D)the passenger pays a fee described in paragraph (3); (2)allow a ticketed passenger to transport a domesticated cat or dog on a train in the same manner as cargo if—
 (A)the cat or dog is contained in a pet kennel; (B)the pet kennel is stowed in accordance with Amtrak requirements for cargo stowage;
 (C)the passenger is traveling on a train operating on a route described in subparagraph (A), (B), or (D) of section 24102(7) of title 49, United States Code;
 (D)the cargo area is temperature controlled in a manner protective of cat and dog safety and health; and
 (E)the passenger pays a fee described in paragraph (3); and (3)collect fees for each cat or dog transported by a ticketed passenger in an amount that, in the aggregate and at a minimum, covers the full costs of the pilot program.
 (c)ReportNot later than 1 year after the pilot program required under subsection (a) is first implemented, Amtrak shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing an evaluation of the pilot program.
				(d)Limitation on statutory construction
 (1)Service animalsThe pilot program required under subsection (a) shall be separate from and in addition to the policy governing Amtrak passengers traveling with service animals. Nothing in this section may be interpreted to limit or waive the rights of passengers to transport service animals.
 (2)Additional train carsNothing in this section may be interpreted to require Amtrak to add additional train cars or modify existing train cars.
 (3)Federal fundsNo Federal funds may be used to implement the pilot program required under this section. 211.Amtrak boarding procedures (a)ReportNot later than 6 months after the date of enactment of this Act, the Amtrak Office of Inspector General shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that—
 (1)evaluates Amtrak’s boarding procedures for passengers, including passengers using or transporting non-motorized transportation such as wheelchairs and bicycles at its 10 stations through which the most people pass;
 (2)compares Amtrak’s boarding procedures to— (A)commuter railroad boarding procedures at stations shared with Amtrak;
 (B)international intercity passenger rail boarding procedures; and (C)fixed guideway transit boarding procedures; and
 (3)makes recommendations, as appropriate, to improve Amtrak’s boarding procedures, including recommendations regarding the queuing of passengers and free-flow of all station-users.
 (b)Consideration of recommendationsNot later than 6 months after the release of the report required under subsection (a), the Amtrak Board of Directors shall consider each recommendation provided under subsection (a)(3) for implementation across the Amtrak system.
				IIIIntercity Passenger Rail Policy
			301.Federal-State partnership for Northeast Corridor development and improvement
 (a)AmendmentChapter 244 of title 49, United States Code, is amended by adding at the end the following new section:  24407.Federal-State partnership for Northeast Corridor rehabilitation and improvement (a)In generalThe Secretary of Transportation shall develop and implement a program for issuing grants to applicants, on a competitive basis, for the purpose of financing the capital projects included in the Northeast Corridor Priority Project List developed under subsection (c).
 (b)DefinitionsIn this section, the following definitions apply: (1)ApplicantThe term applicant means a State (including the District of Columbia), a group of States, an Interstate Compact, or a public agency established by one or more States and having responsibility for providing intercity passenger or commuter rail service.
 (2)Major state-of-good-repair projectThe term major state-of-good-repair project means a capital project primarily intended to replace, rehabilitate or repair major Northeast Corridor infrastructure assets utilized for providing intercity rail passenger transportation, including tunnels, bridges, stations, and other assets as determined by the Secretary.
 (3)Improvement projectThe term improvement project means a capital project primarily intended to improve intercity passenger rail performance on the Northeast Corridor, including reduced trip times, increased train frequencies, higher operating speeds, and other improvements as determined by the Secretary.
 (c)Northeast Corridor priority project listThe Northeast Corridor Infrastructure and Operations Advisory Commission, established under section 24905, shall develop and approve a Northeast Corridor Priority Project List that shall include—
 (1)a list of prioritized individual major state-of-good-repair projects and improvement projects along the Northeast Corridor that—
 (A)can be completed based on— (i)the funding authorized under section 103(b) of the Passenger Rail Reform and Investment Act of 2015;
 (ii)any subsequent applicable authorization in effect; (iii)in the absence of such an authorization, a 5-year funding amount based on the most recent appropriation; or
 (iv)the requirements of subsection (d); and (B)are consistent with the Northeast Corridor capital investment plan required under section 24911(a);
 (2)an identification of the applicant for each individual project; (3)an identification of the sources of non-Federal matching funds for each project; and
 (4)a description of the benefits each project will bring to intercity rail passenger services. (d)Use of fundsThe Federal grants authorized under this section shall be for no more than 50 percent of the net project cost of the project involved.
 (e)Applicability of capital grant requirementsExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements of this chapter.
 (f)Match requirementsNo grants may be obligated to an applicant under this section unless the applicant has transmitted to the Secretary of Transportation a binding written commitment to provide all amounts necessary for the purpose of matching Federal contributions as required by this section.
 (g)Updates to listThe Northeast Corridor Infrastructure and Operations Advisory Commission shall revise the NEC Priority Project List as necessary to reflect—
 (1)any differences in the availability of Federal funding from the levels assumed for purposes of subsection (c)(1)(A)(i) and (ii);
 (2)any elimination or addition of projects; and (3)any reduction or increase in benefits to be derived from a project.
 (h)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended. (i)Savings ClauseNothing in this section shall supplant the requirement of applicants to compensate Amtrak for the use of Amtrak facilities or services pursuant to section 24905(c).
 (j)DefinitionFor purposes of this section, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, and facilities and services used to operate and maintain those lines..
 (b)Conforming amendmentThe table of sections for chapter 244 of title 49, United States Code, is amended by adding at the end the following new item:   24407. Federal-State partnership for Northeast Corridor rehabilitation and improvement.. 302.RRIF improvements (a)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue regulations implementing the amendments made by this section.
 (b)CollateralSection 502(h)(2) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(h)(2)) is amended— (1)by striking (2) The Secretary and inserting (2)(A) The Secretary;
 (2)by inserting The Secretary may subordinate rights of the Secretary under any provision of title 49 or title 23 of the United States Code, to the rights of the Secretary under this section and section 503. after from another source.; and
 (3)by adding at the end the following new subparagraph:  (B)The Secretary shall, for purposes of making a finding under subsection (g)(4), accept the net present value on a future stream of State or local subsidy income or dedicated revenue as collateral offered to secure the loan..
 (c)Office of Management and Budget reviewSection 502(i) of such Act (45 U.S.C. 822(i)) is amended by inserting In order to enable compliance with such time limit, the Office of Management and Budget shall take any actions required with respect to the application within such 90-day period. after disapprove the application..
 (d)RRIF applicationSection 502(i) of such Act (45 U.S.C. 822(i)) is further amended— (1)by striking Disapproval.—Not later than 90 days after receiving and inserting
						
 Disapproval.—(1)In generalNot later than 90 days after an application is determined pursuant to paragraph (2) to be; and (2)by adding at the end the following new paragraphs:
						
 (2)Completion of applicationThe Secretary shall establish procedures for making a determination, not later than 45 days after submission of an application under this section, whether the application is complete. Such procedures shall—
 (A)provide for a checklist of the required components of a complete application; (B)require the Secretary to provide to the applicant a description of the specific components of the application that remain incomplete if an application is determined to be incomplete; and
 (C)permit reapplication without prejudice for applications determined to be incomplete. (3)Independent Financial AnalystThe Secretary shall assign an independent financial analyst within 45 days of submittal of a complete application..
 (e)Positive train controlSection 502(c)(1) of such Act (45 U.S.C. 822(c)(1)) is amended by inserting , including projects for the installation of a positive train control (as defined in section 20157(i) of title 49, United States Code) system after public safety.
 (f)Report to congressSection 502 of such Act (45 U.S.C. 822) is further amended by adding at the end the following new subsection:  (k)Report to CongressNot later than 1 year after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, and annually thereafter, the Secretary shall transmit to Congress a report on the program under this section that provides information on loans approved and disapproved by the Secretary during the previous year. Such report shall not disclose the identity of direct loan or loan guarantee recipients. The report shall describe—
 (1)the number of pre-application meetings with potential applicants; (2)the number of applications received and determined complete under subsection (i)(2), including the requested loan amounts;
 (3)the dates of receipt of applications; (4)the dates applications were determined complete under subsection (i)(2);
 (5)the number of applications determined incomplete under subsection (i)(2); (6)the final decision dates for both approvals and disapprovals of applications;
 (7)the number of applications withdrawn from consideration; and (8)the annual loan portfolio asset quality..
				303.NEC fast forward
 (a)Northeast corridor authoritySection 502(d) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(d)) is amended by inserting 40 percent shall be available solely for projects described in subsection (l)(1), and after Of this amount,. (b)Northeast corridor fast forward programSection 502 of such Act is further amended by adding at the end the following new subsection:
					
						(l)Northeast corridor fast forward
 (1)PurposeThe Secretary, as part of the Railroad Rehabilitation and Improvement Financing program, shall provide direct loans and loan guarantees to eligible entities described in subsection (a) for capital projects to improve the Northeast Corridor (as used in section 24911 of title 49, United States Code).
 (2)CollateralLoans made or guaranteed under this subsection shall require collateral equal to the loan amount requested.
 (3)Investment grade ratingA direct loan or loan guarantee shall be made under this subsection only if a rating agency has assigned an investment grade rating of BBB minus, Baa3, bbb minus, BBB (low), (or equivalent) or higher to the project obligation. For purposes of this paragraph, the term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as that term is defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).
 (4)Inclusion in NEC planningLoans and loan guarantees made under this subsection shall be for projects that are included in the most recent 5-year budget and business plan prepared pursuant to section 24911(a) of title 49, United States Code.
 (5)RefinancingLoans made or guaranteed under this subsection shall not be used for the refinancing of outstanding debt incurred.
 (6)Cohort of loansSubsection (f)(4) shall not apply to loans made or guaranteed under this subsection.. (c)Report on leveraging RRIFNot later than 180 days after the date of enactment of this Act, the Comptroller General shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report identifying potential revenue sources, projects, and service improvements that could be achieved by the amendments made by subsections (a) and (b).
				(d)Conditions of funding
 (1)GrantsSection 24405 of title 49, United States Code, is amended— (A)by striking 15 days and inserting 30 days in subsection (a)(4)(B); and
 (B)in subsection (a), by adding at the end the following:  (12)Not later than 1 year after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, and annually thereafter, the Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report listing any waiver issued under this section during the preceding year..
 (2)RRIFSection 502(h)(3) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(h)(3)) is amended— (A)by striking and at the end of subparagraph (A);
 (B)by striking the period at the end of subparagraph (B) and inserting ; and; and (C)by adding at the end the following:
							
 (C)the requirements of section 24405(a) of title 49, United States Code.. 304.Large capital project requirementsSection 24402 of title 49, United States Code, is amended by adding at the end the following subsection:
				
					(m)Large capital project requirements
 (1)In generalFor a grant awarded under this chapter for an amount in excess of $1,000,000,000, the following conditions shall apply:
 (A)The Secretary of Transportation shall not obligate any funding unless the applicant demonstrates to the satisfaction of the Secretary that it has committed and will be able to fulfill the non-Federal share required for the grant within the applicant’s proposed project completion timetable.
 (B)The Secretary shall not obligate any funding for work activities that occur after the completion of final design unless—
 (i)the applicant transmits to the Secretary a financial plan that generally identifies the sources of the non-Federal funding required for any subsequent segments or phases of the corridor service development program covering the project for which the grant is made;
 (ii)the grant will result in a useable segment, a transportation facility, or equipment, that has operational independence; and
 (iii)the intercity passenger rail benefits anticipated to result from the grant, such as increased speed, improved on-time performance, reduced trip time, increased frequencies, new service, safety improvements, improved accessibility, or other significant enhancements are detailed by the grantee and approved by the Secretary.
 (C)The Secretary shall ensure that the project is maintained to the level of utility that is necessary to support the benefits approved under subparagraph (B)(iii) for a period of 20 years from the date the useable segment, transportation facility, or equipment described in subparagraph (B)(ii) is placed in service. If the project property is not maintained as required by this subparagraph for a period of time in excess of 12 months, then a pro-rata share of the Federal contribution, based upon the percentage remaining of the 20-year period that commenced when the project property was placed in service, shall be refunded.
 (2)Early workThe Secretary may allow a grantee subject to this subsection to engage in at-risk work activities subsequent to the conclusion of final design where the Secretary determines that such work activities are reasonable and necessary..
			305.Small business participation study
 (a)StudyThe Secretary of Transportation shall conduct a nationwide disparity and availability study on the availability and use of small business concerns owned and controlled by socially and economically disadvantaged individuals and veteran-owned small businesses in publically funded intercity rail passenger transportation (as defined in section 24102 of title 49, United States Code) projects administered by the Federal Railroad Administration.
 (b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of the study conducted under subsection (a).
 (c)DefinitionsIn this section: (1)Small business concern (A)In generalThe term small business concern means a small business concern as the term is used in section 3 of the Small Business Act (15 U.S.C. 632).
 (B)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation.
 (2)Socially and economically disadvantaged individualThe term socially and economically disadvantaged individual has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this section.
					(3)Veteran-owned small business
 (A)In generalThe term veteran-owned small business has the meaning given the term small business concern owned and controlled by veterans in section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)). (B)ExclusionsThe term veteran-owned small business does not include any concern or group of concerns controlled by the same veterans that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000 as adjusted annually by the Secretary for inflation.
 (d)FundingOf the total amount made available to the Office of the Secretary of the Department of Transportation and the Federal Railroad Administration, for each of fiscal years 2016 and 2017, $3,000,000 shall be used to implement the requirements of this section.
				306.Gulf Coast rail service working group
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Federal Railroad Administration shall convene a working group to evaluate the restoration of intercity rail passenger service in the Gulf Coast region between New Orleans, Louisiana, and Orlando, Florida.
 (b)MembershipThe working group shall consist of representatives of— (1)Amtrak;
 (2)the States along the proposed route or routes; (3)regional transportation planning organizations and metropolitan planning organizations, municipalities, and communities along the proposed route or routes, selected by the Administrator of the Federal Railroad Administration;
 (4)the Southern Rail Commission; (5)freight railroad carriers whose tracks may be used for such service; and
 (6)other entities determined appropriate by the Administrator. (c)ResponsibilitiesThe working group shall—
 (1)evaluate all options for restoring intercity rail passenger service in the Gulf Coast region, including options outlined in the report transmitted to Congress pursuant to section 226 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432);
 (2)select a preferred option for restoring such service; (3)develop a prioritized inventory of capital projects and other actions required to restore such service and cost estimates for such projects or actions; and
 (4)identify Federal and non-Federal funding sources required to restore such service, including options for entering into public-private partnerships to restore such service.
 (d)ReportNot later than 9 months after the date of enactment of this Act, the working group shall transmit to the Committee on Transportation and Infrastructure in the House of Representatives and the Committee on Commerce, Science, and Transportation in the Senate a report that includes—
 (1)the preferred option selected under subsection (c)(2) and the reasons for selecting such option; (2)the information described in subsection (c)(3);
 (3)the funding sources identified under subsection (c)(4); (4)the costs and benefits of restoring intercity rail passenger transportation in the region; and
 (5)any other information the working group determines appropriate. 307.Miscellaneous (a)Title 49 amendmentsTitle 49, United States Code, is amended—
 (1)in section 22106(b), by striking interest thereof and inserting interest thereon; (2)in section 24101(b), by striking subsection (d) and inserting subsection (c); and
 (3)in section 24706— (A)in subsection (a)(1), by striking a discontinuance under section 24704 or or;
 (B)in subsection (a)(2), by striking section 24704 or; and (C)in subsection (b), by striking section 24704 or.
 (b)Table of sections amendmentThe item relating to section 24316 in the table of sections for chapter 243 of such title is amended by striking Plan to assist and inserting Plans to address needs of.
 (c)Passenger Rail Investment and Improvement Act amendmentsSection 305 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended— (1)in subsection (a), by inserting after equipment manufacturers, the following: nonprofit organizations representing employees who perform overhaul and maintenance of passenger railroad equipment,;
 (2)in subsection (c), by striking , and may establish a corporation, which may be owned or jointly-owned by Amtrak, participating States, or other entities, to perform these functions; and
 (3)in subsection (e), by striking and establishing a jointly-owned corporation to manage that equipment. 308.Northeast Corridor express service (a)ReportNot later than 180 days after the date of enactment of this Act, the Northeast Corridor Infrastructure and Operations Advisory Committee, in consultation with Amtrak, shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that analyzes the implementation of nonstop, high-speed express passenger rail service between Washington, District of Columbia, and New York, New York, and between New York, New York, and Boston, Massachusetts. The report shall consider—
 (1)estimated trip time, ridership, revenue, total cost, capacity, and other metrics for each service; (2)impacts on existing Amtrak and commuter rail services; and
 (3)impacts on Northeast Corridor infrastructure. (b)ConsiderationNot later than 90 days after the transmittal of the report required under subsection (a), the Amtrak Board of Directors shall consider implementing such services.
				IVProject Delivery
			401.Project delivery rulemaking
 (a)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary shall begin a rulemaking to govern the Federal review, permitting, and approval or disapproval of—
 (1)freight railroad and intercity rail passenger transportation infrastructure projects, including those that are carried out or planned to be carried out with the use of Federal funds administered by the Department of Transportation through a grant, contract, loan, or other financing instrument; and
 (2)commuter rail passenger transportation (as defined in section 24102(3) of title 49, United States Code) infrastructure projects that are funded in whole or in part through a direct loan or loan guarantee under title V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.).
 (b)DeadlineThe Secretary shall complete the rulemaking required under subsection (a) not later than 2 years after the date of enactment of this Act.
 (c)Requirements and ConsiderationsThe rulemaking under subsection (a) shall include procedures that— (1)reduce the aggregate time for review and permitting of infrastructure projects described under subsection (a) while preserving existing statutory requirements for public comment or assessing the impact of a proposed project;
 (2)institutionalize or expand best practices or process improvements that agencies are already implementing to improve the efficiency of reviews;
 (3)identify high-performance attributes of infrastructure projects described under subsection (a) that demonstrate how projects seek to advance existing statutory and policy objectives, thereby facilitating a more efficient review and permitting process;
 (4)create a process to invite Federal agencies and State, local, and tribal governments to participate in the review process, expand coordination with such agencies and governments, and require the identification as early as practicable in the process of any—
 (A)Federal agency or State, local, or tribal government with jurisdiction over the project or required by law to conduct or issue a review or make a determination with regard to the project; and
 (B)review, analysis, opinion, and permit, license, or approval required for the project; (5)create process efficiencies, including—
 (A)designating Federal agencies and State, local, and tribal governments as cooperating and participating agencies;
 (B)conducting concurrent and integrated reviews, analyses, opinions, and permits, licenses, or approvals to the maximum extent practicable;
 (C)establishing timelines, in coordination with affected Federal agencies, for completion of those reviews, analyses, opinions, and permits, licenses, or approvals;
 (D)developing a coordination plan and schedule, in coordination with affected Federal agencies, for participation in the review by Federal agencies, State, local, and tribal governments, and the public; and
 (E)implementing a process to effectively identify and resolve issues that may affect completion of reviews in a timely manner;
 (6)effectively engage the public and interested stakeholders as early in the review process as possible;
 (7)include opportunities to use existing share-in-cost authorities and other nonappropriated funding sources to support early coordination and project review;
 (8)expand the use of information technology tools and identify priority areas for information technology investment to replace paperwork processes, enhance effective project siting decisions, enhance interagency collaboration, and improve the monitoring of project impacts and mitigation commitments;
 (9)ensure that documents developed under the procedures are adopted and used by other Federal agencies, and State, local, and tribal governments, to the maximum extent practicable, to eliminate redundancy and duplicative reviews;
 (10)include improvements to mitigation policies to provide added predictability, facilitate landscape-scale mitigation based on conservation plans and regional environmental assessments, facilitate interagency mitigation plans where appropriate, ensure accountability and long-term effectiveness of mitigation activities, and utilize innovative mechanisms where appropriate; and
 (11)develop a process for periodically considering expansion of categorical exclusions for infrastructure projects described under subsection (a) that conform to those of other modal administrations.
					402.Historic preservation of railroads
 (a)In GeneralNot later than 12 months after the date of enactment of this Act, the Secretary, in consultation with appropriate Federal agencies, including the Advisory Council on Historic Preservation, the National Conference of State Historic Preservation Officers, the National Association of Tribal Historic Preservation Officers, and nongovernmental stakeholders representing the railroad industry and historic preservation concerns, shall—
 (1)administratively pursue program alternatives (as that term is used in 36 CFR 800.14) to promote a consistent approach in the treatment of railroad and rail-related properties for historic preservation review under section 106 of the National Historic Preservation Act (16 U.S.C. 470f); and
 (2)develop mechanisms for streamlining compliance with the requirements of section 303 of title 49, United States Code, for railroad and rail-related properties.
 (b)ConsiderationsIn carrying out subsection (a), the Secretary shall— (1)consider, among other options, the development of—
 (A)programmatic agreements, program comments, exempted categories of undertakings, and guidance for historic reviews under section 106 of the National Historic Preservation Act (as those terms are used in 36 CFR 800.14); and
 (B)programmatic evaluations, de minimis impact determinations, and regulatory guidance for reviews under section 303 of title 49, United States Code (as those terms are used in 23 CFR 774); and
 (2)take into account, at a minimum— (A)maintenance and repair of railroad and rail-related property;
 (B)repair and replacement of bridges, structures, or facilities in a like-for-like manner, or when the bridge, structure, or facility is not a contributing element of a historic district;
 (C)safety-related projects, including installation, maintenance, and repair of positive train control systems;
 (D)management of railroad and rail-related properties that include both historic and non-historic components;
 (E)integration of reviews under section 106 of the National Historic Preservation Act, reviews under section 303 of title 49, United States Code, and environmental reviews; and
 (F)consistency in treatment of railroads nationwide for historic preservation purposes. VMiscellaneous 501.DefinitionFor purposes of this Act, the term Secretary means the Secretary of Transportation.
			502.Title 49 definitions
 (a)Title 49 amendmentsSection 24102 of title 49, United States Code, is amended— (1)by redesignating paragraphs (5) through (9) as paragraphs (7) through (11), respectively;
 (2)by inserting after paragraph (4) the following new paragraphs:  (5)long-distance route means a route described in subparagraph (C) of paragraph (7).
 (6)National Network includes long-distance routes and State-supported routes.; and (3)by adding at the end the following new paragraphs:
						
 (12)state-of-good-repair means a condition in which physical assets, both individually and as a system, are— (A)performing at a level at least equal to that called for in their as-built or as-modified design specification during any period when the life cycle cost of maintaining the assets is lower than the cost of replacing them; and
 (B)sustained through regular maintenance and replacement programs. (13)State-supported route means a route described in subparagraph (B) or (D) of paragraph (7), or in section 24702, that is operated by Amtrak, excluding those trains operated by Amtrak on the routes described in paragraph (7)(A)..
 (b)Conforming amendmentsSection 217 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24702 note) is amended by striking 24102(5)(D) and inserting 24102(7)(D). 503.State action plans (a)In generalThe Secretary shall require—
 (1)each State, other than those States identified pursuant to section 202 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note), to develop and implement, not later than 18 months after the date of enactment of this Act, a State grade crossing action plan; and
 (2)each State that was identified pursuant to section 202 of such Act to update its plan and submit to the Secretary, not later than 1 year after the date of enactment of this Act, a report describing what the State did to implement the plan.
 (b)ContentsEach plan required under subsection (a) shall— (1)identify specific solutions for improving safety at crossings, including highway-rail grade crossing closures or grade separations; and
 (2)focus on crossings that have experienced recent grade crossing accidents or multiple accidents, or are at high risk for accidents.
 (c)AssistanceThe Secretary shall provide assistance to the States in developing and carrying out, as appropriate, the plan required under subsection (a).
 (d)ConditionsThe Secretary may condition the awarding of any grants under section 103 of this Act to a State on the development of such State’s grade crossing action plan.
 (e)Public availabilityThe Secretary shall make each plan and report publicly available on an official Internet Web site. 504.Quiet zone reportNot later than 120 days after the date of enactment of this Act, the Comptroller General shall transmit to Congress a report evaluating the rule issued by the Federal Railroad Administration on the use of locomotive horn at rail crossings. Such report shall—
 (1)evaluate the effectiveness of the rule in reducing accidents and fatalities at rail crossings; (2)evaluate the effectiveness of the rule in establishing quiet zones;
 (3)identify any barriers to the establishment of quiet zones; and (4)estimate the costs associated with their establishment.
				
	Passed the House of Representatives March 4, 2015.Karen L. Haas,Clerk
